Exhibit 10.1

EXECUTION COPY

VOTING AGREEMENT

THIS VOTING AGREEMENT (this “Agreement”) is made and entered into as of
October 30, 2006, by and among CB Richard Ellis Group, Inc., a Delaware
corporation (“Parent”), A-2 Acquisition Corp., a Delaware corporation and a
wholly-owned subsidiary of Parent (“Acquiror”), Trammell Crow Company, a
Delaware corporation (the “Company”), and the undersigned stockholder
(“Stockholder”) of the Company.

RECITALS

A. Concurrently with the execution of this Agreement, Parent, Acquiror and the
Company have entered into an Agreement and Plan of Merger (the “Merger
Agreement”), which provides for the merger (the “Merger”) of Acquiror with and
into the Company, with the Company continuing its existence as the surviving
corporation.

B. As of the date hereof, Stockholder Beneficially Owns (as defined below) the
number of Shares (as defined below) of capital stock of the Company as set forth
on the signature page of this Agreement.

C. In order to induce Parent and Acquiror to execute the Merger Agreement,
Stockholder desires to restrict the transfer or disposition of, and desires to
vote, the Shares as provided in this Agreement, and the execution and delivery
of this Agreement and the Proxy (as defined below) is a material condition to
Parent’s and Acquiror’s willingness to enter into the Merger Agreement.

D. As a stockholder of the Company, the Stockholder will benefit from the
execution and delivery of the Merger Agreement and the consummation of the
transactions contemplated thereby.

NOW, THEREFORE, the parties hereto hereby agree as follows:

1. Certain Definitions. Capitalized terms not defined herein shall have the
meanings ascribed to them in the Merger Agreement. For purposes of this
Agreement:

(a) A Person shall be deemed to “Beneficially Own” a security if such Person has
“beneficial ownership” of such securities as determined pursuant to Rule 13d-3
under the Securities Exchange Act of 1934, as amended.

(b) “Constructive Sale” means, with respect to any security, a short sale or
entering into or acquiring an offsetting derivative contract with respect to
such security, entering into or acquiring a futures or forward contract to
deliver such security or entering into any other hedging or other derivative
transaction that has the effect of materially changing the economic benefits and
risks of ownership of such security.

(c) “Expiration Date” means the earlier to occur of (i) such date and time as
the Merger shall become effective in accordance with the terms and provisions of
the Merger



--------------------------------------------------------------------------------

Agreement and (ii) such date and time as the Merger Agreement shall have been
validly terminated pursuant to Article 10 thereof.

(d) “Options” means: (i) all securities Beneficially Owned by Stockholder as of
the date of this Agreement that are convertible into, or exercisable or
exchangeable for, shares of capital stock of the Company, including, without
limitation, options, warrants and other rights to acquire shares of common
stock, par value $0.01 per share, of the Company (the “Company Common Stock”) or
other shares of capital stock of the Company; and (ii) all securities of which
Stockholder acquires Beneficial Ownership during the period from the date of
this Agreement through and including the Expiration Date that are convertible
into, or exercisable or exchangeable for, shares of capital stock of the
Company, including, without limitation, options, warrants and other rights to
acquire shares of Company Common Stock or other shares of capital stock of the
Company.

(e) “Person” means any (i) individual, (ii) corporation, limited liability
company, partnership or other entity, or (iii) Governmental Entity.

(f) “Shares” means: (i) all shares of capital stock of the Company Beneficially
Owned by Stockholder as of the date of this Agreement; and (ii) all shares of
capital stock of the Company of which Stockholder acquires Beneficial Ownership
during the period from the date of this Agreement through and including the
Expiration Date, including, without limitation, in each case, shares issued upon
the conversion, exercise or exchange of Options.

(g) “Transfer” means, with respect to any security, the direct or indirect
(i) assignment, sale, transfer, tender, pledge, hypothecation, placement in
voting trust, Constructive Sale or other disposition of such security (excluding
transfers by testamentary or intestate succession), of any right, title or
interest in such security (including, without limitation, any right or power to
vote to which the holder thereof may be entitled, whether such right or power is
granted by proxy or otherwise) or of the record or beneficial ownership of such
security, or (ii) offer to make any such sale, transfer, tender, pledge,
hypothecation, placement in voting trust, Constructive Sale or other
disposition, and each agreement, arrangement or understanding, whether or not in
writing, to effect any of the foregoing, in each case, excluding any
(1) Transfer pursuant to a court order and (2) such actions pursuant to which
the Stockholder maintains all voting rights with respect to such security.

2. No Transfer of Shares or Options. Stockholder agrees that, at all times
during the period beginning on the date hereof and ending on the Expiration
Date, Stockholder shall not Transfer (or cause or permit any Transfer of) any
Shares or Options, or make any agreement relating thereto, in each case, without
the prior written consent of Parent. Stockholder agrees that any Transfer in
violation of this Agreement shall be void and of no force or effect.

3. No Transfer of Voting Rights. Stockholder agrees that, during the period from
the date of this Agreement through and including the Expiration Date,
Stockholder shall not deposit (or cause or permit the deposit of) any Shares or
Options in a voting trust or grant (or cause or permit the grant of) any proxy
or enter into (or cause or permit the entry into) any

 

2



--------------------------------------------------------------------------------

voting agreement or similar agreement with respect to any of the Shares or
Options other than as contemplated by this Agreement, Proxy and the Merger
Agreement.

4. Agreement to Vote Shares.

(a) Until the Expiration Date, at every meeting of stockholders of the Company,
however called, at every adjournment or postponement thereof, and on every
action or approval by written consent of stockholders of the Company with
respect to any of the following, Stockholder shall vote, to the extent not voted
by the Person(s) appointed under the Proxy (as defined below), all of the Shares
or cause the Shares to be voted:

(i) in favor of (1) adoption of the Merger Agreement, including all actions and
transactions contemplated by the Merger Agreement or the Proxy and (2) any other
actions presented to holders of shares of capital stock of the Company in
furtherance of the Merger Agreement, the Merger and the other actions and
transactions contemplated by the Merger Agreement or the Proxy;

(ii) against approval of any proposal made in opposition to, or in competition
with, the Merger Agreement or consummation of the Merger and the other
transactions contemplated by the Merger Agreement or the Proxy; and

(iii) against any action that is intended, or could reasonably be expected to,
in any manner impede, frustrate, prevent, nullify, interfere with, delay,
postpone, discourage or otherwise adversely affect the consummation of the
Merger or any of the other transactions contemplated by the Merger Agreement in
accordance with the terms of the Merger Agreement.

(b) Stockholder shall not enter into any agreement or understanding with any
person to vote or give instructions in any manner inconsistent with this
Section 4.

5. Irrevocable Proxy. Concurrently with the execution of this Agreement,
Stockholder agrees to deliver to Parent an irrevocable proxy in the form
attached hereto as Exhibit A (the “Proxy”), which shall be irrevocable to the
fullest extent permitted by applicable law, covering all Shares.

6. Representations, Warranties and Covenants of Stockholder. Stockholder
represents, warrants and covenants to Parent and Acquiror as follows:

(a) Stockholder is the Beneficial Owner of the Shares and the Options indicated
on the signature page of this Agreement.

(b) As of the date hereof, Stockholder does not Beneficially Own any shares of
capital stock of the Company or any securities convertible into, or exchangeable
or exercisable for, shares of capital stock of the Company, other than the
Shares and Options set forth on the signature page hereto.

 

3



--------------------------------------------------------------------------------

(c) Stockholder has the full power to dispose, vote or direct the voting of the
Shares for and on behalf of all beneficial owners of the Shares.

(d) The Shares are, and at all times up to and including the Expiration Date the
Shares will be, Beneficially Owned by Stockholder, free and clear of any rights
of first refusal, co-sale rights, security interests, liens, pledges, claims,
options, charges, proxies, voting trusts or agreements, understandings or
arrangement, or any other encumbrances of any kind or nature (“Encumbrances”).

(e) The execution and delivery of this Agreement and the Proxy by Stockholder do
not, and Stockholder’s performance of its obligations under this Agreement will
not conflict with or violate or require any consent, approval or notice under,
any order, decree, judgment, statute, law, rule, regulation or agreement
applicable to Stockholder or by which Stockholder or any of Stockholder’s
properties or assets, including, without limitation, the Shares and Options, is
bound.

(f) Stockholder has full power and authority to make, enter into and carry out
the terms of this Agreement, and the Proxy, in each case with respect to all of
the Shares without limitation, qualification or restriction on such power and
authority.

(g) Subject to Section 12, Stockholder agrees that in his or her capacity as a
stockholder of the Company, he or she will not (a) bring, commence, institute,
maintain, prosecute, participate in or voluntarily aid any action, claim, suit
or cause of action, in law or in equity, in any court or before any governmental
entity (an “Action”), which challenges the validity of or seeks to enjoin the
operation of any provision of this Agreement or the Proxy or (b) bring or
commence any Action that alleges that the execution and delivery of this
Agreement or the Proxy by Stockholder, either alone or together with the other
voting agreements and proxies to be delivered in connection with the execution
of the Merger Agreement, or the approval of the Merger Agreement by the board of
directors of the Company, breaches any fiduciary duty of the board of directors
of the Company or any member thereof.

(h) Except as expressly contemplated herein, the Stockholder is not a party to,
and the Shares are not subject to or bound in any manner by, any contract or
agreement relating to the Shares that would keep Stockholder from voting the
Shares as described in this Agreement or require Stockholder to Transfer the
Shares in violation of this Agreement, including without limitation, any voting
agreement, option agreement, purchase agreement, stockholders’ agreement,
partnership agreement or voting trust.

7. Additional Documents. Stockholder and the Company hereby covenant and agree
to execute and deliver any additional documents and take such further actions as
may be reasonably necessary or desirable, in the reasonable opinion of Parent,
to carry out the purposes and intent of this Agreement and the Proxy.

8. Consents and Waivers. Stockholder hereby gives all consents and waivers that
may be required from it for the execution delivery of this Agreement and the
Proxy, and for the consummation of the Merger under the terms of any agreement
or instrument to which

 

4



--------------------------------------------------------------------------------

Stockholder is a party or subject or in respect of any rights Stockholder may
have. Stockholder further consents to the Company placing a stop transfer order
on the Shares with its transfer agent(s), which stop transfer order shall, at
the request of Parent remain in effect until the Expiration Date and in
accordance with the terms of this Agreement, Stockholder further consents and
authorizes Parent and the Company to publish and disclose in the Proxy Statement
(including all documents filed with the SEC in connection therewith)
Stockholder’s identity and ownership of the Shares and the nature of
Stockholder’s commitments, arrangements and understandings under this Agreement
and the Proxy.

9. Termination. This Agreement and the Proxy shall terminate and shall have no
further force or effect as of the Expiration Date.

10. Company Covenants. The Company agrees to make a notation on its records and
give instructions to its transfer agent(s) to not permit, during the term of
this Agreement, the Transfer of any Shares.

11. Legending of Shares. Stockholder agrees that, if so requested by Parent,
certificates evidencing the Shares shall bear the following legend:

THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN
VOTING AND TRANSFER RESTRICTIONS PURSUANT TO THAT CERTAIN VOTING AGREEMENT,
DATED AS OF OCTOBER 30, 2006, BY AND AMONG CB RICHARD ELLIS GROUP, INC., A-2
ACQUISITION CORP., TRAMMELL CROW COMPANY AND STOCKHOLDER AND AN IRREVOCABLE
PROXY, DATED AS OF OCTOBER 30, 2006, IN FAVOR OF CB RICHARD ELLIS GROUP, INC.
ANY TRANSFER OF SUCH SHARES OF COMMON STOCK IN VIOLATION OF THE TERMS AND
PROVISIONS OF SUCH VOTING AGREEMENT SHALL BE NULL AND VOID AND HAVE NO FORCE OR
EFFECT WHATSOEVER.

The Company agrees, if so requested by Parent, to place (or to cause the
transfer agent for the Company to place) the above-referenced legend on any and
all certificates evidencing any Shares. Subject to the terms of Section 2
hereof, Stockholder agrees that Stockholder shall not Transfer any Shares (to
the extent any Transfer is permitted under this Agreement) without first having
the aforementioned legend affixed to the certificates representing the Shares.

12. Stockholder Capacity. Stockholder does not make any agreement or
representation or warranty herein as a director or officer of the Company. So
long as Stockholder is an officer or director of the Company, nothing in this
Agreement shall be construed as prohibiting, preventing, precluding or otherwise
affecting any actions taken, or not taken, by Stockholder in his capacity as an
officer or director of the Company or any of its Subsidiaries or from fulfilling
the obligations of such office (including, subject to the limitations contained
in Section 6.3 of the Merger Agreement, the performance of obligations required
by the fiduciary obligations of Stockholder acting solely in his or her capacity
as an officer or director).

 

5



--------------------------------------------------------------------------------

13. Miscellaneous.

(a) Waiver. No failure on the part of any party to exercise any power, right,
privilege or remedy under this Agreement, and no delay on the part of any party
in exercising any power, right, privilege or remedy under this Agreement, shall
operate as a waiver of such power, right, privilege or remedy; and no single or
partial exercise of any such power, right, privilege or remedy shall preclude
any other or further exercise thereof or of any other power, right, privilege or
remedy. A party hereto shall not be deemed to have waived any claim arising out
of this Agreement, or any power, right, privilege or remedy under this
Agreement, unless the waiver of such claim, power, right, privilege or remedy is
expressly set forth in a written instrument duly executed and delivered on
behalf of such party; and any such waiver shall not be applicable or have any
effect except in the specific instance in which it is given.

(b) Notices. All notices and other communications hereunder shall be in writing
and shall be deemed duly given (i) on the date of delivery if delivered
personally or by courier service, (ii) on the date of confirmation of receipt
(or the first business day following such receipt if the date is not a business
day) if sent via facsimile (receipt confirmed), or (iii) on the date of
confirmation of receipt (or the first business day following such receipt if the
date is not a business day) if delivered by a nationally recognized courier
service. All notices hereunder shall be delivered to the parties at the
following addresses or facsimile numbers (or pursuant to such other instructions
as may be designated in writing by the party to receive such notice):

 

  (i) if to Parent or Acquiror, to:

CB Richard Ellis Group, Inc.

100 North Sepulveda Boulevard, Suite 1050

El Segundo, California 90245

Attention: General Counsel

Telecopy No.: 310-606-4701

with copies to:

Simpson Thacher & Bartlett LLP

2550 Hanover Street

Palo Alto, California 94304

Attention: Richard Capelouto

                  Kirsten Jensen

Telecopy No.: 650-251-5002

 

  (ii) if to Company, to:

Trammell Crow Company

2001 Ross Avenue, Suite 3400

Dallas, Texas 75201

Attention: Robert Sulentic

Telecopy No.: 214-863-3125

 

6



--------------------------------------------------------------------------------

with copies to:

Trammell Crow Company

2001 Ross Avenue, Suite 3400

Dallas, Texas 75201

Attention: General Counsel

Telecopy No.: 214-863-3125

Vinson & Elkins LLP

2001 Ross Avenue

3700 Trammell Crow Center

Dallas, Texas 75201

Attention: Michael D. Wortley

                   P. Gregory Hidalgo

Telecopy No.: (214) 999-7959

 

  (iii) if to Stockholder: To the address for notice set forth on the signature
page hereof.

(c) Headings. All captions and section headings used in this Agreement are for
convenience only and do not form a part of this Agreement.

(d) Counterparts. This Agreement may be executed in two or more counterparts,
and via facsimile, all of which shall be considered one and the same agreement
and shall become effective when one or more counterparts have been signed by
each of the parties and delivered to the other parties, it being understood that
all parties need not sign the same counterpart.

(e) Entire Agreement; Amendment. This Agreement and the Proxy constitutes the
entire agreement among the parties with respect to the subject matter hereof and
supersede all prior agreements and understandings, both written and oral, among
the parties with respect to the subject matter hereof. This Agreement may not be
changed or modified, except by an agreement in writing specifically referencing
this Agreement and executed by each of Parent, Acquiror and Stockholder;
provided, however, that the Company’s obligations hereunder may not be changed
or modified without the written consent of the Company.

(f) Severability. In the event that any provision of this Agreement, shall be
determined to be invalid, unlawful, void or unenforceable to any extent, the
remainder of this Agreement shall not be impaired or otherwise affected and
shall continue to be valid and enforceable to the fullest extent permitted by
law.

(g) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, regardless of the laws that
might otherwise govern under applicable principles of conflicts of law thereof.
Each of the parties hereto irrevocably consents to the exclusive jurisdiction
and venue of the Delaware Court of Chancery and any state appellate court
therefrom within the State of Delaware (or, if the Delaware Court of

 

7



--------------------------------------------------------------------------------

Chancery declines to accept jurisdiction over a particular matter, any state or
federal court within the State of Delaware) in connection with any matter based
upon or arising out of this Agreement or the matters contemplated herein, agrees
that process may be served upon them in any manner authorized by the laws of the
State of Delaware for such persons and waives and covenants not to assert or
plead any objection which they might otherwise have to such jurisdiction, venue
and such process.

(h) Rules of Construction. The parties hereto agree that they have been
represented by counsel during the negotiation and execution of this Agreement
and, therefore, waive the application of any law, regulation, holding or rule of
construction providing that ambiguities in an agreement or other document will
be construed against the party drafting such agreement or document.

(i) Remedies. The parties acknowledge that Parent and Acquiror will be
irreparably harmed and that there will be no adequate remedy at law in the event
of a violation or breach of any of the terms of this Agreement. Therefore, it is
agreed that, in addition to any other remedies that may be available to Parent
and Acquiror upon any such violation or breach, each of Parent and Acquiror
shall have the right to enforce the terms hereof by specific performance,
injunctive relief or by any other means available to Parent and Acquiror at law
or in equity, and that Stockholder waives the posting of any bond or security in
connection with any proceedings related thereto. All rights, powers and remedies
provided under this Agreement or otherwise available in respect hereof at law or
in equity shall be cumulative and not alternative, and the exercise or beginning
of the exercise of any thereof by Parent or Acquiror shall not preclude the
simultaneous or later exercise of any other such right, power or remedy by
Parent or Acquiror.

(j) Binding Effect; No Assignment. This Agreement and all of the provisions
hereof shall be binding upon and inure to the benefit of the parties hereto and
their respective successors and permitted assigns, but, except as otherwise
specifically provided herein, neither this Agreement nor any of the rights,
interests or obligations of the parties hereto may be assigned by any of the
parties without the prior written consent of the other parties. Any purported
assignment in violation of this Section 13(j) shall be void.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement on the date
first above written.

 

CB RICHARD ELLIS GROUP, INC.     STOCKHOLDER:

By:

           

Name:

     

Signature

Title

                    

Print Name

A-2 ACQUISITION CORP.                

By:

        

Address

Name:

     

Title

      Shares and Options: TRAMMELL CROW COMPANY    

Company Common Stock: ______________________________

   

Company Options: ____________________________________

By:

        

Name:

     

Title

     



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO VOTING AGREEMENT]

 



--------------------------------------------------------------------------------

EXHIBIT A

IRREVOCABLE PROXY

The undersigned stockholder (“Stockholder”) of Trammell Crow Company, a Delaware
corporation (the “Company”), hereby irrevocably (to the fullest extent permitted
by law) appoints CB Richard Ellis Group, Inc., a Delaware corporation
(“Parent”), and any designee of Parent, and each of them individually, as the
sole and exclusive attorneys-in-fact and proxies of the undersigned with full
power of substitution and resubstitution, to vote and exercise all voting and
related rights with respect to, and to grant a consent or approval in respect of
(in each case, to the full extent that the undersigned is entitled to do so),
all of the shares of capital stock of the Company that now are or hereafter may
be Beneficially Owned by the undersigned, and any and all other shares or
securities of the Company issued or issuable in respect thereof between the date
hereof and the Expiration Date (collectively, the “Shares”), in accordance with
the terms of this Proxy. The Shares Beneficially Owned by the undersigned as of
the date of this Proxy are set forth on the signature page hereof. Any and all
prior proxies heretofore given by the undersigned with respect to any Shares are
hereby revoked and the undersigned hereby covenants and agrees not to grant any
subsequent proxies with respect to any Shares. Capitalized terms used and not
defined herein have the meanings assigned to them in that certain Voting
Agreement, dated as of October 30, 2006, by and among Parent, A-2 Acquisition
Corporation, a Delaware corporation and a wholly-owned subsidiary of Parent
(“Acquiror”), the Company and Stockholder (the “Voting Agreement”).

This Proxy is irrevocable (to the fullest extent permitted by law), is coupled
with an interest and is granted pursuant to the Voting Agreement, and is granted
in consideration of Parent and Acquiror entering into that certain Agreement and
Plan of Merger (the “Merger Agreement”), dated as of October 30, 2006, by and
among Parent, Acquiror and the Company. The Merger Agreement provides for the
merger of Acquiror with and into the Company in accordance with its terms (the
“Merger”) and the payment to Stockholder of a portion of the proceeds of the
Merger in exchange for the Shares.

The attorneys-in-fact and proxies named above are hereby authorized and
empowered by the undersigned at any time after the date hereof and prior to the
Expiration Date to act as the undersigned’s attorney-in-fact and proxy to vote
the Shares, and to exercise all voting, consent and similar rights of the
undersigned with respect to the Shares (including, without limitation, the power
to execute and deliver written consents), at every annual, special, adjourned or
postponed meeting of stockholders of the Company and in every written consent in
lieu of such meeting:

(i) in favor of adoption of the Merger Agreement, including all actions and
transactions contemplated by the Merger Agreement or this Proxy;

(ii) against approval of any proposal made in opposition to, or in competition
with, the Merger Agreement or consummation of the Merger and the other
transactions contemplated by the Merger Agreement or this Proxy, and



--------------------------------------------------------------------------------

(iii) against any action that is intended, or could reasonably be expected, to,
in any manner impede, frustrate, prevent, nullify, interfere with, delay,
postpone, discourage or otherwise adversely affect consummation of the Merger or
any of the other transactions contemplated by the Merger Agreement in accordance
with the terms of the Merger Agreement.

The attorneys-in-fact and proxies named above may not exercise this Proxy with
respect to any matter other than the matters described in clauses (i), (ii) or
(iii) above, and Stockholder may vote the Shares on all other matters.

Any obligation of the undersigned hereunder shall be binding upon the successors
and assigns of the undersigned.

So long as Stockholder is an officer or director of the Company, nothing in this
Proxy shall be construed as prohibiting, preventing, precluding or otherwise
affecting any actions taken, or not taken, by Stockholder in his capacity as an
officer or director of the Company or any of its Subsidiaries or from fulfilling
the obligations of such office (including, subject to the limitations contained
in Section 6.3 of the Merger Agreement, without limitation, the performance of
obligations required by the fiduciary obligations of Stockholder acting solely
in his or her capacity as an officer or director).

This Proxy shall terminate, and be of no further force or effect, on the
Expiration Date.

[Remainder of Page Intentionally Left Blank]

 

2



--------------------------------------------------------------------------------

Dated: October 30, 2006

 

  

Signature

  

Print Name

     

Address

Shares:     

[SIGNATURE PAGE TO PROXY]